BROCK, Judge.
Defendant’s first seven assignments of error are directed to seven different portions of the judge’s charge to the jury *345wherein he was recapitulating plaintiff’s evidence. The evidence was not objected to and was1 properly admitted. The judge’s recapitulations are accurate. These assignments of error are feckless.
Defendant’s assignments of error numbers 8, 9, and 10 are directed to the judge’s charge wherein he was explaining the rules respecting the assessment of damages for personal injury. The explanations given by the judge are correct. These assignments of error are without merit.
We have considered defendant’s remaining assignments of error and contentions and find them to be without merit. No prejudcial error has been shown.
No error.
Judges Britt and Vaughn concur.